Citation Nr: 1100117	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed 
as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 until October 
1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board remanded the case to the RO, via the Appeals Management 
Center (AMC), in February 2009 for further development and 
adjudicative action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran 
had no active service in the Republic of Vietnam during the 
Vietnam Era and was not exposed to herbicides while on active 
duty.

2.  The preponderance of the evidence indicates that the 
Veteran's diabetes mellitus was not present in service or for 
many years thereafter; there is no  competent evidence linking it 
to any incident of service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2004 that addressed 
all notice elements and was issued prior to the initial RO 
decision in this matter.  The letter provided information as to 
what evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  A March 2006 letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
However, fully compliant notice was later issued concerning a 
disability rating and effective date, and the claim was 
thereafter readjudicated in May 2010.  Accordingly, any timing 
deficiency has here been appropriately cured.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any 
complaints or treatment for diabetes mellitus.  Moreover, the 
post-service evidence does not indicate any current complaints or 
treatment referable to diabetes mellitus for many years following 
separation.  Furthermore, the record contains no competent 
evidence, to include the lay testimony of record, suggesting a 
causal relationship between the current disability and active 
service.  Additionally, the Board finds, as detailed below, that 
the Veteran is not entitled to service connection for presumptive 
conditions based on herbicide exposure.  For all of these 
reasons, the evidence does not indicate that the claimed 
disability may be related to active service such as to require an 
examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination as well as various responses from 
government agencies concerning the Veteran's alleged exposure to 
herbicides.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, a veteran who had active service in the Republic of 
Vietnam from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed to an herbicide agent during that service.  When 
such a veteran develops Type II diabetes mellitus to a degree of 
10 percent or more within the specified period, the disorder 
shall be presumed to have been incurred during service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2010).

VA has determined that there was significant use of herbicides on 
the fenced-in perimeters of military bases in Thailand intended 
to eliminate vegetation and ground cover for base security 
purposes.  Special consideration of herbicide exposure on a 
facts-found or direct basis should be extended to those Veterans 
whose duties placed them on or near the perimeters of Thailand 
military bases.  This allows for presumptive service connection 
of the diseases associated with herbicide exposure. 
 
The majority of troops in Thailand during the Vietnam era were 
stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, 
Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran 
served on one of these air bases as a security policeman, 
security patrol dog handler, member of a security police 
squadron, or otherwise served near the air base perimeter, as 
shown by MOS (military occupational specialty), performance 
evaluations, or other credible evidence, then herbicide exposure 
should be acknowledged on a facts found or direct basis.  
However, this applies only during the Vietnam era, from February 
28, 1961, to May 7, 1975.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that while stationed in 
Thailand, he crossed into Vietnam many times on secret orders, 
spending time in the river that was filled with Agent Orange run-
off.  He points to information in his service treatment records 
showing that he had a rash while serving on active duty in 
Thailand and contends that such was due to immersion in the 
Mekong River filled with Agent Orange runoff from Vietnam, 
although he acknowledges his treatment records indicate that the 
rash was from an allergic reaction.  The Veteran also contends 
that TDY (temporary duty) orders that indicate that he was 
visiting various locations in Thailand were actually missions 
into Vietnam and further that he received M-16 training in order 
to accomplish his secret missions.  The Veteran also asserts that 
when he returned to the U.S., his records were blank for the time 
he served with the 606th Air Commando Squadron.

Initially, the Board notes that the Veteran served during the 
Vietnam Era.  However, the record does not show that he served in 
Vietnam or ever set foot in Vietnam.

In the Veteran's claim for benefits, dated July 2004, he checked 
"yes" that he was exposed to Agent Orange or other herbicides.  
The Veteran additionally indicated that the country he was 
exposed in was "Vietnam" which was then crossed out and 
"Tiahland" was written below.  In the explanation portion on 
the same page, the Veteran indicated that he was stationed in 
Thailand but was in the Mekong River where Agent Orange came from 
Vietnam.  In another portion of the application, the Veteran 
indicated that his diabetes was due to Agent Orange exposure in 
water flow from Vietnam.  

The Veteran's personnel records indicate that he was a Medical 
Services Specialist with Civil Action assigned to the 606 Air 
Commando Squadron at Nakhon Phanom Airport in Thailand from 
September 1967 until July 1968.  More specifically, his 
Performance Reports for the periods from March 29, 1967, to 
January 13, 1968, and from January 14, 1968, to June 1, 1968, 
indicate that he lived and worked alone in remote Thai villages; 
he instructed Thai health workers in medical care and public 
health; assisted in examining, diagnosing, prescribing medication 
and treatment to Thai nationals; and he helped villagers develop 
and install potable water.  Per the Performance Report, the 
Veteran displayed unmatched tact and diplomacy in winning the 
confidence of various village officials and indigenous personnel.  
Additionally, the Veteran was able to set up and organize two 
school dining halls, eighteen new and complete water wells, three 
complete school water systems and numerous privy facilities as 
well as a school dental and immunization program which treated 
over two thousand children.

Aeronautical orders dated October 2, 1967, indicate that a verbal 
order of the Commander designated the Veteran to participate 
frequently and regularly in aerial flights; exigencies of the 
service precluding the issuance of written orders in advance.

Additionally, TDY orders dated April 18, 1968 indicate that the 
Veteran was performing TDY as Medical Support for Civic Action 
Lucky Tiger.  The itinerary is listed as Pla Pak, Wanon Niwat, 
Sawang Daen Din, Loei, Kuchinarai, Sahatsakhan, Ban Phaeng - all 
in Thailand.  The Veteran was authorized to wear civilian 
clothing.

The Veteran's service treatment records indicate that he was 
cleared for isolated duty in July 1967.  A January 1969 treatment 
note indicates that he had dermatitis caused by an allergy to 
Vioform.  Additionally, he was treated for contact dermatitis 
secondary to a shaving cream allergy during January 1971 while 
serving at Scott Air Force Base in Illinois.  

A VA examination report dated March 2006 indicates that the 
Veteran became a diabetic in March 2004.  

A May 2009 letter from the National Archives and Records 
Administration indicates that they did not have records 
concerning the 56th Combat Support Group or the 606th Air 
Commando Squadron.  However, the archivist indicated that 
launching raids into South Vietnam from Thailand via the Mekong 
River would have entailed traversing roughly 250 miles of the 
river through Cambodia.

A response, dated June 2009 from the Department of the Air Force 
concerning the Veteran's alleged forays into Vietnam, indicates 
that the unit histories of the 56th Combat Support Group and the 
606th Air Commando Squadron were searched for references to 
ground activities in Vietnam.  There was no information located 
which indicated that such activities occurred.  According to the 
unit histories, the unit's ground activities were limited to 
Counterinsurgency and Civic Action missions in Thailand.  
Additionally, they conducted aerial attacks on convoys and other 
targets along the Ho Chi Minh trail and into Vietnam.  

The Board additionally notes that the Veteran has submitted 
various materials found on the internet reporting his unit's 
activities during the time period which he was stationed in 
Thailand.  However, the reports indicate that his unit was 
involved in covert air activities in Laos.  There is no 
indication of ground activities involving forays into Vietnam.  
The Veteran also submitted articles and material concerning the 
Mekong River.  

After a thorough review of the record, there is no objective 
evidence to support a finding that the Veteran set foot in 
Vietnam during his service, nor is there any objective evidence 
that he was otherwise exposed to herbicides while in service.  

When comparing the Veteran's claims concerning the details of his 
service in Thailand to the objective evidence of record, the 
Board must find that these claims are not credible.  The Board 
initially notes in this regard that the Veteran, in his 
application dated July 2004, did not indicate that he had been in 
Vietnam.  Indeed, he took the step of writing and then crossing 
out where Vietnam was initially written as his place of exposure.  
The explanation provided therein detailed that the Veteran 
believed he had been exposed to Agent Orange in the Mekong River 
while stationed in Thailand, not that he actually stepped foot in 
Vietnam.  The Veteran first claimed that he actually entered 
Vietnam in a Report of Contact dated October 2005.  

The Board additionally finds that there is substantial evidence 
indicating that the Veteran's unit conducted aerial attacks on 
convoys and other targets along the Ho Chi Minh trail and into 
Vietnam.  However, there is no objective evidence that any 
members of the Veteran's unit actually stepped foot in the 
Republic of Vietnam while stationed in Thailand in the relevant 
unit histories.

The Veteran additionally argues that the fact that he had secret 
clearance, could wear civilian clothes and attended an M-16 
course is proof that he engaged in secret missions while in 
Thailand.  The Board notes that the Veteran served in Southeast 
Asia during a period of war; it is likely that military personnel 
received additional weapons training and secret clearance as part 
of their assignment no matter what the occupational specialty or 
specific duties.  The Board also notes that the Veteran's duties 
while in Thailand are clearly and specifically documented in his 
Performance Reports for the relevant time periods.  As a 
community health worker, it makes sense that the Veteran would be 
allowed to wear civilian clothing among the villagers he was 
assisting.  

There is no evidence that the Veteran's occupational specialty 
would have brought him into contact with herbicides used at the 
perimeter of bases in Thailand.  As noted previously, he is 
currently contending that his exposure to herbicides occurred 
while on ground missions into the Republic of Vietnam.

Additionally, there is no objective evidence that the Veteran 
served for any time, in any capacity in Vietnam during his active 
duty period; therefore, the Veteran is not entitled to such 
presumption concerning herbicide exposure.  The Board notes in 
this regard that there is no objective evidence that the Veteran 
was ever exposed to herbicides while serving in Thailand.  As the 
Veteran's contentions are directly refuted by his military 
personnel records and there is no probative evidence to the 
contrary, the Board finds the Veteran to be not credible 
concerning his contentions of exposure to herbicides while 
serving in Southeast Asia.  

Thus, the Board finds that the Veteran did not serve in Vietnam 
and is not presumed to have been exposed to herbicides in 
service.  Given the above, the Board concludes that the Veteran 
is not entitled to any presumptions based on herbicide exposure.  
See 38 C.F.R. §§ 3.307, 3.309.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not preclude an 
evaluation as to whether he is entitled to service connection on 
a direct basis or entitled to presumptive service connection for 
a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran's service treatment records do not indicate treatment 
for or complaints concerning diabetes.  Additionally, his VA 
records indicate that he was diagnosed with diabetes mellitus 
during 2004; more than thirty years after his separation from 
active duty.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the record here does not contain competent lay evidence 
of continuity of symptomatology such as to overcome such gap in 
time.  Moreover, there is no objective evidence that the Veteran 
manifested the claimed condition during or within one year of 
service.  

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   




ORDER

Entitlement to service connection for diabetes mellitus, claimed 
as a residual of exposure to herbicides, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


